                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    AMANDA GILMER,                                     CASE NO. C19-0792-JCC
10                           Plaintiff,                  MINUTE ORDER
11            v.

12    SYMETRA LIFE INSURANCE HEALTH AND
      WELFARE PLAN et al.,
13
                             Defendants.
14

15

16           The following Minute Order is made by direction of the Court, the Honorable John C.

17   Coughenour, United States District Judge:

18           This matter comes before the Court on the parties’ second stipulated motion to continue

19   the briefing schedule. (Dkt. No. 24.) Having thoroughly considered the motion and the relevant

20   record, the Court hereby GRANTS the motion and ORDERS that:

21      1. Dispositive motions shall be filed no later than October 31, 2019 and noted for the

22           Court’s consideration on November 22, 2019;

23      2. Responses shall be filed no later than November 18, 2019; and

24      3. Any replies shall be filed no later than November 22, 2019.

25      //

26      //


     MINUTE ORDER
     C19-0792-JCC
     PAGE - 1
 1        DATED this 24th day of September 2019.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                   s/Tomas Hernandez
 4
                                                   Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-0792-JCC
     PAGE - 2
